NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEJANDRA CARRANZA-ALEY,                        No.   18-73130

                Petitioner,                     Agency No. A208-205-732

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2020**
                             San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.

      Alejandra Carranza-Aley seeks review of an order of the Board of

Immigration Appeals (BIA). The BIA affirmed the decision of an Immigration

Judge (IJ) denying Carranza-Aley’s application for asylum and withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
removal under the Immigration and Nationality Act (INA) and protection under the

Convention Against Torture (CAT). This court has jurisdiction under 8 U.S.C.

§ 1252(a). Because the BIA adopted the IJ’s decision and added its own reasoning,

we review both decisions. Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005).

      Carranza-Aley’s claims rested on abuse she suffered as a child at the hands of

her father, the murder of her domestic partner by gangs in Mexico, and extortion of

the business where she worked after her partner’s death.

      1. The IJ and BIA determined that Carranza-Aley had not established the

requisite nexus between past or future persecution and her claimed particular social

group of “female heads of households” or political opinion of “opposing gang

extortion.” Because she does not “specifically and distinctly” contest this finding,

her claim that persecution was, or will be, based on a protected basis is waived. See

Husyev v. Mukasey, 528 F.3d 1172, 1183 (9th Cir. 2008) (quoting Kim v. Kang, 154

F.3d 996, 1000 (9th Cir. 1998)).

      2. Even if Carranza-Aley’s claim of persecution for belonging to a particular

social group was not waived, there was no error below. There is no evidence that

gangs extorted the business where Carranza-Aley worked on account of her political

opinion or her status as a female head of household.1 Similarly, even if she has a


1
 Because Carranza-Aley fails to establish a nexus to a protected ground, we do not
decide whether her proposed particular social group or political opinion are
cognizable as protected grounds under the INA.

                                         2
well-founded fear of violence by gangs in the future, there is no evidence that it will

be because of a protected basis. “An alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

Accordingly, Carranza-Aley has not demonstrated a nexus between the claimed

persecution and a protected basis as required for asylum and withholding of removal

under the INA. Barajas-Romero v. Lynch, 846 F.3d 351, 358–60 (9th Cir. 2017).

      3. The IJ and BIA also determined that Carranza-Aley failed to establish that

it is more likely than not that she will be tortured with the consent or acquiescence

of the government. They found, therefore, that she did not warrant protection under

the CAT.      See 8 C.F.R. §§ 1208.18(a)(1), 1208.16(c)(2).           Claims based on

“generalized evidence of violence and crime in Mexico,” are insufficient to prove

that one is more likely than not to be tortured. Delgado-Ortiz v. Holder, 600 F.3d

1148, 1152 (9th Cir. 2010); see also Wakkary v. Holder, 558 F.3d 1049, 1067–68

(9th Cir. 2009). Carranza-Aley has not presented evidence that she will be singled

out for torture because of her initial assistance in a police investigation into the death

of her domestic partner. Therefore, Carranza-Aley does not qualify for CAT

protection.

      We DENY the petition for review and affirm the decision of the BIA.




                                            3